Citation Nr: 0527922	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1977 to August 
1977 and from October 1978 to June 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the RO.  

In June 2004, the Board remanded the veteran's case for 
further evidentiary development.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The currently demonstrated right knee strain with 
synovitis, swelling and a thickened anterior collateral 
ligament (ACL) is shown as likely as not to be due to an 
injury suffered during the veteran's period of military 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right knee disability manifested by strain with synovitis, 
swelling and a thickened ACL is due to an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2004); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2004)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the Statement 
of the Case (SOC), Supplemental Statements of the Case 
(SSOCs), and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his service connection claim.  

In particular, the Board notes evidence development letters 
dated in June 2000, October 2001, April 2002,  December 2003, 
and June 2004 in which the veteran was advised of the type of 
evidence necessary substantiate his claim.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under VCAA, including what evidence 
should be provided by the appellant and what evidence should 
be provided by VA.  

The Board also finds that all obtainable evidence identified 
by the veteran relative to his claim has been associated with 
the claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board also notes that efforts by the RO to obtain the 
veteran's service medical records were only partially 
successful.  As explained in the August 2003 SOC, the 
National Personnel Records Center (NPRC) sent the veteran's 
service dental records and that other service medical records 
were unavailable.  

The Board notes that several unsuccessful attempts were made 
to locate the veteran's service medical records, to include a 
request for information from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  

The RO scheduled the veteran for a VA examination that was 
completed in April 2004.  An addendum opinion was also 
obtained in May 2005.   The Board is unaware of any 
additional evidence that is available in connection with this 
appeal.  

The Board concludes that VA met its duty to assist in 
obtaining medical records and other evidence necessary to 
substantiate the veteran's claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any defect in VCAA notice must be considered 
harmless.  


Legal Criteria

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court, CAVC) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

This increases the VA's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  


Analysis

The veteran seeks service connection for a right knee 
disorder.  Essentially, he contends that he experienced right 
knee pain while on active duty in 1977 and had had right knee 
problems since service.  

In a statement received in October 2003, the veteran reported 
that in or around 1982, two years after his release from 
military service, he sought VA medical treatment for his 
right knee problems.   

The Board notes that the veteran's service medical records 
are unavailable for review.  

In this case, the claimed disability is clearly shown, as the 
veteran has a medical diagnosis of chondromalcia patella of 
the right knee, confirmed by VA physicians since 1996.  

The earliest documented evidence of chronic right knee pain 
is found in a  November 1996 VA orthopedic consultation 
report.  The veteran was noted to complain of chronic right 
knee pain with no injury or trauma.  

The X-ray reports dated in November 1996 and April 1997 
reflect no radiographic abnormalities in the right knee.  An 
X-ray report in May 1997 reflects slight swelling in the soft 
tissues of the right patella with no bony abnormalities.  

The veteran underwent VA physical therapy in May through July 
1997 for treatment of diagnosed chondromalcia patella in the 
right knee.  

In an August 1999 VA magnetic resonance image scan (MRI) of 
the right knee, the examiner noted findings compatible with 
tear of the anterior cruciate ligament and associated bone 
contusion of the lateral femoral condyle.  Degeneration of 
the menisci was noted with no definitive evidence for 
meniscal tear.  

The X-ray reports of the right knee dated in July 1999 and 
September 1999 were essentially negative for any evidence of 
fracture, dislocation or degenerative joint disease.  

Further, the Board notes a nexus between the veteran's 
current right knee disability and service.  In this regard, 
the Board relies on the medical opinion rendered on VA 
examination in April 2004.  

In the examination report, the VA examiner noted his review 
of the veteran's claims file as well as the absence of 
service medical records.  The examiner also noted the 
veteran's narrative history of gradual onset of right knee 
pain that required medical attention while on active duty in 
1977.  The veteran was noted to have reported a continuity of 
knee symptoms since service without subsequent right knee 
trauma.  

On examination, the examiner noted the veteran's use of a 
cane and slight limp.  The right knee showed no significant 
abnormality other than slight swelling, crepitance, and 
medial joint line pain on palpation.  

The veteran's right knee range of motion testing revealed 0 
degrees of extension and 90 degrees of flexion with pain 
noted at 85 to 90 degrees.  Repetitive range of motion 
testing for pain, weakness, fatigability, and incoordination 
was conducted and elicited the same findings.  

An examination of the medial, lateral collateral, anterior 
and posterior ligaments was normal.  The examiner made 
reference to a February 2002 MRI of the right knee that 
showed a thickened ACL and mild edema with cystic changes at 
the anterior tibial plateau.  

The VA examiner's assessment of the veteran's right knee 
disorder was right knee strain with synovitis, swelling and 
thickened ACL.  

The examiner opined that it was at least as likely as not 
that the veteran's right knee condition "[was] related to 
the history of his knee injury that the veteran state[d] he 
sustained in 1977."  

The Board notes that there is no medical evidence directly or 
indirectly contradicting this examiner's opinion.  

In the absence of any service medical records for the great 
majority of the veteran's period of active service, the Board 
relies on the veteran's credible statements regarding the 
factual nature of his in-service injury and a continuity of 
right knee symptoms since service.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether he has 
current disability of the right knee that can be attributed 
to the injury that reportedly was incurred in service.  

In view of the foregoing, the Board finds that the medical 
evidence establishes that the veteran suffers from a right 
knee disability manifested strain with synovitis, swelling 
and a thickened ACL that as likely as not is due to injury 
during military service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  



ORDER

Service connection for a right knee disability manifested by 
strain with synovitis, swelling and thickened ACL is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


